DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/775,044 filed on 01/28/2020. 

Information Disclosure Statement
The information disclosure statements filed 02/03/2020, 02/11/2020, and 03/06/2020 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert Blaha on 03/24/2021.
Claim 1 is amended to include the limitations of dependent claim 8. 
Claim 11 is amended to include the limitation of dependent claim 12.
Claim 21 is amended to include the limitation of dependent claim 22.
Accordingly, dependent claims 8, 12, 22 are canceled. See below.

Proposed Claims

1.	(currently amended)	A method, comprising:
providing an electrically conductive layer structure on top of an electrically insulating layer structure;
forming a window in the electrically conductive layer structure and removing material of the electrically insulating layer structure below the window by a first laser beam;
subsequently removing further material of the electrically insulating layer structure below the window by a second laser beam having a smaller size than a size of the window;
wherein the first laser beam is configured to introduce more of its energy horizontally into the electrically conductive layer structure than vertically into the electrically insulating layer structure;
wherein the first laser beam is configured to introduce its energy substantially horizontally when opening the window in the electrically conductive layer structure;
wherein the first laser beam and the second laser beam are independent from one another, in particular are adjusted concerning their properties, in particular concerning their energy, independent from each other.
 

2.	(original)	The method according to claim 1, comprising at least one of the following features:
wherein the second laser beam has a smaller size than a larger size of the first laser beam;
wherein the method comprises directing the second laser beam entirely through the window onto the electrically insulating layer structure.



3.	(original)	The method according to claim 1, further comprising:


4.	(original)	The method according to claim 3, wherein the method comprises at least one of the following features:
removing material of the electrically insulating layer structure by the second laser beam to such an extent that the further electrically conductive layer structure is at least partially exposed by the second laser beam;
embedding a component below at least part of the electrically insulating layer structure, wherein the further electrically conductive layer structure is a pad of the component.

5.	(original)	The method according to claim 1, wherein the method comprises at least one of the following features:
after the removing of the material by the second laser beam, removing other material, in particular other material of the electrically insulating layer structure, by at least one third laser beam propagating through the window and having a smaller size than the window;
wherein a ratio between a size of the window and a size of the second laser beam is larger than or equal to 1.1, in particular is larger than or equal to 1.2;
wherein a difference between a size of the window and a size of the second laser beam is in a range between 3 µm and 50 µm, in particular in a range between 5 µm and 15 µm;
wherein the method comprises generating at least one of the first laser beam and the second laser beam by a CO2 laser;
wherein the method comprises at least partially filling at least one of the window and a recess created by removing material of the electrically insulating layer structure with electrically conductive material, in particular by plating;
wherein the method comprises directing the first laser beam directly onto the electrically conductive layer structure, in particular without protection of the electrically conductive layer structure by a protection film and/or without previous surface treatment of the electrically conductive layer structure.

6.	(original)	The method according to claim 1, further comprising:
providing another electrically conductive layer structure on a bottom of the electrically insulating layer structure;
forming another window in the other electrically conductive layer structure and removing material of the electrically insulating layer structure above the other window by a third laser beam;
optionally subsequently removing still further material of the electrically insulating layer structure above the other window by a fourth laser beam having a smaller size than the other window. 

7.	(original)	The method according to claim 6, comprising one of the following features: 
wherein the method comprises connecting a first blind hole formed by the first laser beam and the second laser beam in a top side region of the electrically insulating layer structure with a second blind hole formed by the third laser beam and by the fourth laser beam in a bottom side region of the electrically insulating layer structure to thereby form a through hole extending through the entire electrically insulating layer structure;
wherein the method comprises connecting a first blind hole formed by the first laser beam and the second laser beam in a top side region of the electrically insulating layer structure with a second blind hole formed in a bottom side region of the electrically insulating layer structure by the third laser beam only, to thereby form a through hole extending through the entire electrically insulating layer structure,
wherein the method optionally comprises rendering a narrowest portion of the through hole more vertical by a fourth laser beam having a smaller size than the other window.

8.	(canceled)	

9.	(original)	A method, comprising:
providing an electrically conductive layer structure on an electrically insulating layer structure;
forming a window in the electrically conductive layer structure and removing material of the electrically insulating layer structure below the window by a laser beam configured for promoting heat transfer in the electrically conductive layer structure in horizontal direction and inhibiting heat transfer in vertical direction.

10.	(original)	The method according to claim 9, wherein the method comprises at least one of the following features:
promoting heat transfer in the horizontal direction and inhibiting heat transfer in the vertical direction by operating the laser beam at an instable processing point;
wherein the method comprises promoting heat transfer in the horizontal direction and inhibiting heat transfer in the vertical direction by correspondingly adjusting the energy impact of the laser beam on the electrically conductive layer structure and the electrically insulating layer structure;
wherein the method comprises adjusting an energy of the laser beam so that a size of the window is obtained which is smaller than or equal to 90% of a maximum opening size for a given aperture, in particular which is in a range between 60% and 90%, more particularly between 70% and 85%, of a maximum opening size for a given aperture;


11.	(currently amended)	A component carrier, comprising:
an electrically insulating layer structure;
an electrically conductive layer structure on top of the electrically insulating layer structure;
a window in the electrically conductive layer structure;
a recess in the electrically insulating layer structure below the window, wherein an overhang of the electrically conductive layer structure with respect to the electrically insulating layer structure at an edge of the window is smaller than or equal to 10 µm;
electrically conductive material in at least part of the recess;
wherein a first portion of the recess directly beneath the electrically conductive layer structure tapers less steeply than a second portion of the recess beneath the first portion.

12.	(canceled)

13.	(original)	The component carrier according to claim 11, wherein a first slope of a first portion of the recess directly beneath the electrically conductive layer structure is lower than a second slope of a second portion of the recess beneath the first portion.

14.	(currently amended)	The component carrier according to claim [[12]] 11, wherein the recess has a kink between the first portion and the second portion.

15.	(original)	The component carrier according to claim 14, comprising at least one of the following features:
wherein the kink is located inside of the window;
wherein the electrically insulating layer structure is convex in a region around the kink.

16.	(currently amended)	The component carrier according to claim [[12]] 11, comprising at least one of the following features:
wherein an angle between a vertical direction and a side wall delimiting the recess in the first portion is smaller than 90°, in particular is in a range between 20° and 70°;
wherein an angle between a vertical direction and a side wall delimiting the recess in the second portion is in a range between 0° and 30°, in particular between 5° and 20°;
wherein an angle between a vertical direction and a side wall delimiting the recess in the first portion is larger than an angle between a vertical direction and a side wall delimiting the recess in the second portion;
wherein a side wall delimiting the recess in the second portion tapers downwardly towards a vertical axis.

17.	(original)	The component carrier according to claim 11, comprising at least one of the following features:
wherein the window has a size of not more than 70 µm, in particular not more than 50 µm;
wherein a thickness of the electrically insulating layer structure is at least 100 µm, in particular is at least 150 µm, more particularly is at least 200 µm.

18.	(original)	The component carrier according to claim 11, further comprising:
another electrically conductive layer structure on a bottom of the electrically insulating layer structure;
a further window in the other electrically conductive layer structure;
another recess in the electrically insulating layer structure above the further window;
wherein the electrically conductive material fills at least part of the other recess.


19.	(original)	The component carrier according to claim 18, comprising at least one of the following features:
wherein different portions of the recess beneath the electrically conductive layer structure taper with different steepness, and wherein different portions of the other recess above the other electrically conductive layer structure taper with different steepness;
wherein an overhang of the other electrically conductive layer structure with respect to the electrically insulating layer structure at an edge of the other window is smaller than or equal to 10 µm.

20.	(original)	The component carrier according to claim 11, comprising at least one of the following features:

the electrically conductive layer structure comprises at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
the electrically insulating layer structure comprises at least one of a group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier comprises at least one component, in particular at least one of an embedded component and a surface mounted component, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a light guiding element, a further component carrier and a logic chip;
the component carrier is shaped as a plate;
the component carrier is configured as a printed circuit board, or a substrate.

21.	(currently amended)	A component carrier, comprising:
an electrically insulating layer structure;
an electrically conductive layer structure on a front side of the electrically insulating layer structure and having a window;
another electrically conductive layer structure on a back side of the electrically insulating layer structure and having another window;
a through hole extending through the electrically insulating layer structure and being at least partially filled with electrically conductive material, wherein the through hole is formed by a recess extending from the window into the electrically insulating layer structure and by another recess connected to the recess and extending from the other window into the electrically insulating layer structure;
wherein different portions of the recess taper with different steepness;
wherein different portions of the other recess taper with different steepness;
wherein a first portion of the recess directly underneath the electrically conductive layer structure tapers less steep than a second portion of the recess underneath the first portion;
wherein a third portion of the other recess directly above the other electrically conductive layer structure tapers less steep than a fourth portion of the other recess above the third portion.

22.	(canceled)


23.	(currently amended)	The component carrier according to claim [[22]] 21, further comprising:
a first kink between the first portion and the second portion.

24.	(currently amended)	The component carrier according to claim [[22]] 21, further comprising:
a second kink between the third portion and the fourth portion.

Allowable Subject Matter
Claims 1-7, 9-11, 13-21, 23, 24 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A method, comprising: providing an electrically conductive layer structure on top of an electrically insulating layer structure; forming a window in the electrically conductive layer structure and removing material of the electrically insulating layer structure below the window by a first laser beam; subsequently removing further material of the electrically insulating layer structure below the window by a second laser beam having a smaller size than a size of the window; wherein the first laser beam is configured to introduce more of its energy horizontally into the electrically conductive layer structure than vertically into the electrically insulating layer structure; wherein the first laser beam is configured to introduce its energy substantially horizontally when opening the window in the electrically conductive layer structure; wherein the first laser beam and the second laser beam are independent from one another, in particular are adjusted concerning their properties, in particular concerning their energy, independent from each other.
          Therefore, claim 1 and its dependent claims 2-7 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A method, comprising: providing an electrically conductive layer structure on an electrically insulating layer structure; forming a window in the electrically conductive layer structure and removing material of the electrically insulating layer structure below the window by a laser beam configured for promoting heat transfer in the electrically conductive layer structure in horizontal direction and inhibiting heat transfer in vertical direction.
           Therefore, claim 9 and its dependent claim 10 are allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure; an electrically conductive layer structure on top of the electrically insulating layer structure; a window in the electrically conductive layer structure; a recess in the electrically insulating layer structure below the window, wherein an overhang of the electrically conductive layer structure with respect to the electrically insulating layer structure at an edge of the window is smaller than or equal to 10 µm; electrically conductive material in at least part of the recess; wherein a first portion of the recess directly beneath the electrically conductive layer structure tapers less steeply than a second portion of the recess beneath the first portion.
           Therefore, claim 11 and its dependent claims 13-20 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 21 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure; an electrically conductive layer structure on a front side of the electrically insulating layer structure and having a window; another electrically conductive layer structure on a back side of the electrically insulating layer structure and having another window; a through hole extending through the electrically insulating layer structure and being at least partially filled with electrically conductive material, wherein the through hole is formed by a recess extending from the window into the electrically insulating layer structure and by another recess connected to the recess and extending from the other window into the electrically insulating layer structure; wherein different portions of the recess taper with different steepness; wherein different portions of the other recess taper with different steepness; wherein a first portion of the recess directly underneath the electrically conductive layer structure tapers less steep than a second portion of the recess underneath the first portion; wherein a third portion of the other recess directly above the other electrically conductive layer structure tapers less steep than a fourth portion of the other recess above the third portion.
           Therefore, claim 21 and its dependent claims 23-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHERMAN NG/Primary Examiner, Art Unit 2847